DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 03/07/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1, 3, 7 and 9, the prior art discloses a semiconductor device as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device comprising a switching element covered by the mold resin and connected to the first semiconductor integrated circuit, and the recess is configured to accommodate at least a part of a bootstrap circuit comprising a capacitor such that rendering the switching element conductive would charge the capacitor of the bootstrap circuit.
Re claims 2, 4, 6 and 8, the prior art discloses a semiconductor device as generally recited in independent claim 2 (see for example previous claim 1 rejection for all the limitations common to claims 1 and 2). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device comprising a diode having a first end and a second end connected to the first lead frame; a second semiconductor integrated circuit; a third lead frame; a fourth lead frame; a first switching element covered by the mold resin and connected between the third lead frame and the second lead frame, the first switching element being controlled by the first semiconductor integrated circuit; and a second switching element covered by the mold resin and connected between the second lead frame and the fourth lead frame, the second switching element being controlled by the second semiconductor integrated circuit, wherein the first semiconductor integrated circuit further includes a third terminal connected to the first end of the diode, and the recess is shaped to accommodate at least a part of a capacitor to be charged through the diode by rendering the second switching element conductive.
Re claim 5, the prior art discloses a semiconductor device as generally recited in independent claim 5 (see for example previous claim 1 rejection for all the limitations common to claims 1 and 5). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device wherein the portion is bent in the recess, the portion including a plurality of layers when viewed along a depth direction of the recess.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899